                     IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                      AT NASHVILLE

IN RE:                                                      )
                                                            )
INTEGRATED HEALING TECHNOLOGIES, LLC,                       )        Case No: 3:18-bk-04526
                                                            )        Chapter 7
                                                            )        Judge Mashburn
         Debtor.                                            )

THE DEADLINE FOR FILING A TIMELY RESPONSE IS: January 24, 2019
IF A RESPONSE IS TIMELY FILED, THE HEARING WILL BE: February 5, 2019, 9:00 a.m.
Courtroom 1, U.S. Bankruptcy Court, Customs House, 701 Broadway, Nashville, TN

NOTICE OF MOTION FOR AUTHORITY TO SELL OR TRANSFER ASSETS PURSUANT TO
     11 U.S.C. §363 FREE AND CLEAR OF LIENS, CLAIMS AND ENCUMBRANCES

         John C. McLemore, Trustee, has asked the Court for the following:

       Permission of the Court to sell substantially all assets of the Debtor free and clear of all liens, claims
and encumbrances.

        YOUR RIGHTS MAY BE AFFECTED. If you do not want the Court to grant the attached
motion, or if you want the Court to consider your views on the motion, then on or before January 24, 2019,
you or your attorney must:

1.      File with the Court your response or objection explaining your position. PLEASE NOTE: THE
BANKRUPTCY COURT FOR THE MIDDLE DISTRICT OF TENNESSEE REQUIRES
ELECTRONIC FILING. ANY RESPONSE OR OBJECTION YOU WISH TO FILE MUST BE
SUBMITTED ELECTRONICALLY.                    TO FILE ELECTRONICALLY, YOU OR YOUR
ATTORNEY MUST GO TO THE COURT WEBSITE AND FOLLOW THE INSTRUCTIONS AT:
https://ecf.tnmb.uscourts.gov.

If you need assistance with Electronic Filing, you may call the Bankruptcy Court at (615) 736-5584. You
may also visit the Bankruptcy Court in person at: U.S. Bankruptcy Court, 701 Broadway, 1st Floor,
Nashville, Tennessee (Monday – Friday, 8:00 a.m. – 4:00 p.m.).

2.      Your response must state that the deadline for filing responses is January 24, 2019, the date
of the scheduled hearing is February 5, 2019, and the motion to which you are responding is the
Motion for Authority to Sell or Transfer Assets Pursuant to 11 U.S.C. §363 Free and Clear of Liens,
Claims and Encumbrances.

3.      You must serve your response or objection by electronic service through the Electronic Filing
system described above. You must also mail a copy of your response or objection to:




                                                       1




Case 3:18-bk-04526          Doc 91      Filed 01/03/19 Entered 01/03/19 11:42:38                    Desc Main
                                       Document      Page 1 of 45
John C. McLemore, Trustee        United States Trustee                     Phillip G. Young, Jr.
2000 Richard Jones Rd.           701 Broadway                              Thompson Burton PLLC
Suite 250                        Customs House, Suite 318                  One Franklin Park
Nashville, TN 37215              Nashville, TN 37203                       6100 Tower Circle, Suite 200
                                                                           Franklin, TN 37067

         If a timely response is filed before the deadline stated above, the hearing will be held at the time
and place indicated above. THERE WILL BE NO FURTHER NOTICE OF THE HEARING DATE.
You may check whether a timely response has been filed by calling the Clerk’s office at (615) 736-5584 or
viewing the case on the Court’s website at www.tnmb.uscourts.gov .
         If you or your attorney do not take these steps, the Court may decide that you do not oppose the
relief sought in the motion and may enter an order granting that relief.

        Dated this 3rd day of January, 2019.
                                                            Respectfully submitted,

                                                            /s/ John C. McLemore, Trustee.
                                                            John C. McLemore, Trustee
                                                            Tn. Bar No. 3430
                                                            2000 Richard Jones Rd., Ste. 250
                                                            Nashville, TN 37215
                                                            (615) 383-9495 (phone)
                                                            (615) 292-9848 (fax)
                                                            jmclemore@gmylaw.com




                                                     2




Case 3:18-bk-04526          Doc 91     Filed 01/03/19 Entered 01/03/19 11:42:38                 Desc Main
                                      Document      Page 2 of 45
               IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        MIDDLE DISTRICT OF TENNESSEE
                                AT NASHVILLE
IN RE:                                   )
                                         )
INTEGRATED HEALING TECHNOLOGIES, LLC, )        Case No: 3:18-bk-04526
                                         )     Chapter 7
                                         )     Judge Mashburn
       Debtor.                           )


        MOTION FOR AUTHORITY TO SELL OR TRANSFER ASSETS PURSUANT TO
        11 U.S.C. §363 FREE AND CLEAR OF LIENS, CLAIMS AND ENCUMBRANCES

        Comes John C. McLemore, Chapter 7 Trustee (the “Trustee”), pursuant to Bankruptcy Rule

6004(c) and 11 U.S.C. § 363, and moves the Court for authority to sell substantially all assets of this estate

to Phase One Health, LLC or its assignee (“Buyer”) free and clear of all liens, claims, and encumbrances,

pursuant to 11 U.S.C. §363 and would show the Court as follows:

        1.      On July 9, 2018 (the “Petition Date”), Integrated Healing Technologies, LLC (the

“Debtor”) filed a voluntary petition in the United States Bankruptcy Court for the Middle District of

Tennessee for relief under Chapter 7 of the Bankruptcy Code. John C. McLemore was appointed to serve

as Chapter 7 Trustee herein on July 10, 2018.

        2.      This Court has jurisdiction over this case and this motion pursuant to 28 U.S.C. §1334 and

pursuant to 28 U.S.C. § 157(b)(2)(A), this is a core matter. Venue in this case and of this motion is proper

pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.      On July 17, 2018, this Court authorized the Trustee to continue running the Debtor’s

business in a limited capacity, which he has done from that date until the date of this Motion. He has

continued filling orders from various physicians, hospitals and clinics since July 17, 2018, and has marketed

a bulk sale of the Debtor’s assets to all parties that he believed might have an interest in purchasing the

Debtor’s assets. While he has received several offers to purchase some or all of the Debtor’s assets, the

highest and best received was made by the Buyer.

                                                      3




Case 3:18-bk-04526         Doc 91      Filed 01/03/19 Entered 01/03/19 11:42:38                  Desc Main
                                      Document      Page 3 of 45
         4.      By this Motion, the Debtors seek authority to sell, convey, transfer, assign and/or deliver

to the Buyer all assets of the Debtor identified in Paragraph 2.1 (the “Purchased Assets”) of the proposed

Asset Purchase Agreement attached hereto as Exhibit A (the “APA”), and consistent with the terms of the

APA. The Purchased Assets represent substantially all of the remaining assets of the Debtors, except for

some personal property that has already been delivered to Colson Auction for auction in the upcoming

weeks.

         5.      The Buyer has agreed to purchase the Purchased Assets in exchange for payment of

$175,000.00.

         6.      The Trustee does not believe that any liens attach to the Purchased Assets. However, upon

the completion of the sale as approved by the Court, any valid, perfected, and unavoidable liens, claims and

encumbrances shall attach to the sale proceeds to the same extent, and in the same priority, as the pre-

petition liens, claims and encumbrances.

         7.      Section 363(b)(1) of the Bankruptcy Code provides that a debtor or trustee, after notice and

a hearing, may use, sell or lease, other than in the ordinary course of business, property of the estate. 11

U.S.C. §363(b)(1). Accordingly, the Court may authorize the sale other than in ordinary course of business

of all of a debtor’s assets under Section 363(b)(l).

         8.      Bankruptcy Rule 6004(h) provides that an “order authorizing the use, sale, or lease of

property . . . is stayed until the expiration of 14 days after entry of the order, unless the court orders

otherwise.” The Trustee requests that any order approving the sale or transfer of the customers be effective

immediately by providing that the 14-day stay under Bankruptcy Rule 6004(h) is waived.

         9.      This Sale Motion shall be provided to all creditors and parties in interest in these

proceedings and shall be served on all persons pursuant to Bankruptcy Rule 6004(c) by first class mail

addressed to the business address of such persons notwithstanding Bankruptcy Rule 9014. The Trustee

submits that no further notice need be given or service need to be made.


                                                       4




Case 3:18-bk-04526          Doc 91      Filed 01/03/19 Entered 01/03/19 11:42:38                Desc Main
                                       Document      Page 4 of 45
         10.      Should the Trustee receive a higher and better offer of at least $190,000 (the “Upset Bid

 Amount”) for the Purchased Assets, in writing, on or prior to January 24, 2019, then the Trustee will conduct

 an auction on Tuesday, February 5, 2019, at 8:30 a.m., outside of Courtroom 1, U.S. Bankruptcy Court,

 Customs House, 701 Broadway, Nashville, TN to determine which party is offering the highest and best

 offer for the Purchased Assets.

         WHEREFORE, the Trustee moves the Court for an entry of an Order:

 a.      Approving the form and manner of notice of sale proposed by the Trustee in this Motion;

 b.      Approving the sale of the Purchased Assets (as defined herein and in the APA attached hereto) free

 and clear of all interests; and

 c.      Granting such other and further relief as is appropriate.

         DATED: January 3, 2019

                                                           Respectfully submitted:

                                                           /s/ John C. McLemore, Trustee.
                                                           John C. McLemore, Trustee
                                                           Tn. Bar No. 3430
                                                           2000 Richard Jones Rd., Ste. 250
                                                           Nashville, TN 37215
                                                           (615) 383-9495 (phone)
                                                           (615) 292-9848 (fax)
                                                           jmclemore@gmylaw.com

                                       CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was served through the Court’s ECF system on all

parties requesting notice, and served via United States Mail on all parties listed on the attached mailing

matrix, this the 3rd day of January, 2019.

                                                          /s/ John C. McLemore, Trustee
                                                          John C. McLemore, Trustee




                                                      5




Case 3:18-bk-04526            Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38                 Desc Main
                                       Document      Page 5 of 45
ABIGO MEDICAL SB                    ACOG                                   ACTION BUSINESS CONSULTING
SE-436                              EXHIBITS MANAGEMENT                    6051 RURAL PLAINS CIR, UNIT 301
33EKONOMIVAGEN 5                    409 12TH ST SW                         FRANKLIN TN 37064-1692
SWEDEN                              WASHINGTON DC 20024-2188




ADVANCED AMBULATORY INC             AESTHETIC COMPONENTS                   AGASTI, JEN RN CWCA FACCWS
PO BOX 981047                       1200 WALD RD                           141 PINE AVE
HOUSTON TX 77098-8047               ORLANDO FL 32806-6355                  FORCE PA 15841




ALABAMA ORTHOPAEDIC SOCIETY         ALEXANDER'S CATERING LLC               ALEXANDER, MALLORY
1085 CHESSON HILL DR                511 UNION ST, STE 2626                 PO BOX 116450
FITZPATRICK AL 36029-2646           NASHIVLLE TN 37219-1794                ATLANTA GA 30368-6450




ALEXIARES LLC                       ALFREY MD, DAVID                       AMERICAN SOCIETY OF PLASTIC SURGEONS
208 CRAIGHEAD ST                    22 WYNSTONE                            ATTN: FINANCE DEPT
NASHVILLE TN 37205-2512             NASHVILLE TN 37215-5800                444 EAST ALGONQUIN RD
                                                                           ARLINGTON HEIGHTS IL 60005-4664




ANDERSON, STEFANIE                  ANDREWS AGENCY LLC (THE)               ANDREWS, THOMAS
2728 BLUE HERON DR                  209 10TH AVE S, STE 525                208 JACKSON BLVD
FLORISSANT MO 63031-5513            NASHVILLE TN 37203-7102                NASHVILLE TN 37205-3300




ARKANSAS SECURITIES DEPT            ARMACOST, JOHN                         ATMOS ENERGY
HERITAGE WEST BLDG, STE 300         1692 S. WALNUT DR                      PO BOX 790311
201 EAST MARKHAM ST                 WARSAW IN 46580-7355                   SAINT LOUIS MO 63179-0311
LITTLE ROCK AR 72201-1627




ATNIP, JOE                          AWHONN                                 BAIRD, IAN
7316 OLD CLARKSVILLE PKE            ATTN: MICHELE FLANAGAN RNC             175 BAYPOINTE PKWY, APT 422
JOELTON TN 37080-9402               9 MEDICAL PARK, STE 320                SAN JOSE CA 95134-1693
                                    COLUMBIA SC 29203




BAIRD, JAMES                        BARNEY, PAUL                           BASS, NANCY ANN
5214 RUSTIC WAY                     PO BOX 842818                          810 BELLEVUE RD UNIT 242
OLD HICKORY TN 37138-1344           BOSTON MA 02284-2818                   NASHVILLE TN 37221-2736




BATEMAN, MARY                       BATEMAN, SUZANNE                       BATES, REEDA
1200 GENERAL MCARTHUR DR            1200 GENERAL MCARTHUR DR               497 WHISPERING HILLS DR
BRENTWOOD TN 37027-6609             BRENTWOOD TN 37027-6609                NASHVILLE TN 37211-5342




BAURLE MD, ERIC J                   BEAN REALTY PARTNERS LLC               BECHERT, KARI
1806 IVY CREST DR                   3841 GREEN HILLS VILLAGE DR, STE 400   1024 ASHLAND AVENUE
BRENTWOOD TN 37027-3821             NASHVILLE TN 37215-2691                EVANSTON IL 60202-1139




           Case 3:18-bk-04526   Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38          Desc Main
                                         Document      Page 6 of 45
BENCE, STACI                          BENCHMARK INVESTORS GROUP          BENGEL LIVING TRUST
497 WHISPERNG HILLS DR                400 SUGARTREE LN, STE 310          1107 FLEMING ST
NASHVILLE TN 37211-5342               FRANKLIN TN 37064-3074             KEY WEST FL 33040-6909




BENRUD, CONSTANCE                     BERGAN, JAMIE                      BES STUDIOS
510 W ERIE, #1901                     5382 COBBLER WAY                   5711 OLD OSBORNE TURNPIKE
CHICAGO IL 60654-6424                 CAMILLUS NY 13031-4306             HENRICO VA 23231-3059




BETSY V MATLOCK REVOCABLE TRUST       BICKEL, BECKY                      BLACK TIE MOVING NASHVILLE
353 CUDDY CT                          1888 WILSON PIKE                   320SEVEN SPRINGS WAY
NAPLES FL 34103-4074                  FRANKLIN TN 37067-7506             BRENTWOOD TN 37027-4537




BLOUNT, JOHN                          BLOUNT, SCOTT C                    BOVENDER JR, JACK
1101 NORRIS DR.                       3001 DEL CUROTO RD, UNIT 13        520 BELLE MEADE BLVD
PAWLEYS ISLAND, SC 29585              AUSTIN TX 78704-5154               NASHVILLE TN 37205-3424




BRINDLE, TOD                          BRITTON, JIM                       BROWN MD, PHILLIP
6165 BOOTSIE BLVD                     3 GIBSON                           518 PARK CENTER DR
HENRICO VA 23231-7960                 LITTLEROCK AR 72227-2205           NASHVILLE TN 37205-3430




BROWN, MICHELLE                       BUCKEYE HOME HEALTH CARE           BUFORD, MARK
3617 18TH ST NE                       ATTN: BHHC WOUND FAIR              1003 HEATHROW HILLS CT
WASHINGTON DC 20018-2701              7700 PARAGON RD                    BRENTWOOD TN 37027-6838
                                      SELKIRK NY 12158




BUMSTEAD, FRANK                       BURD, PAUL                         BURNS, BRANDON
PO BOX 340020                         1033 DEMONBREUN ST., STE. 500      3217 ROLLING STONE
NASHVILLE TN 37203-0020               NASHVILLE TN 37203                 OKLAHOMA CITY OK 73120-1839




BURR, ROBERT                          BUSINESS FURNITURE WAREHOUSE       CALDWELL, MEREDITH
1262 HAYES LN                         706 19TH AVE N                     28 INVERARAY
BOWLING GREEN KY 42103-1459           NASHVILLE TN 37203-1900            NASHVILLE TN 37215-4129




CALVETTI, MIKE                        CAPITAL DISTRICT WOCN              CARINO, PETE
194 ESMER CT                          ATTN: MICHELLE MURRAY              1089 BROOKHAVEN SQ NE
NEWARK DE 19711-8510                  7700 PARAGON RD                    ATLANTA GA 30319-2878
                                      DAYTON OH 45459-4081




CARMICHAEL, CROM                      CARPENTER, JOHN                    CARR RIGGS & INGRAM
2605 ELM HILL PIKEM STE I             20 FOX FARMS RD                    3011 ARMORY DRIVE STE190
NASHVILLE TN 37214-3157               FLORENCE MA 01062-1335             NASHVILLE TN 37204-3746




            Case 3:18-bk-04526    Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38      Desc Main
                                           Document      Page 7 of 45
CASTELLO, CHRIS                      CASTRASIM HOLDINGS LLC             CATHOLIC HEALTH SYSTEM
104 BENNINGTON RD                    8600 FERN AVE                      ATTN: KRISTIE COLEMAN
GREER SC 29650-3500                  SHREVEPORT LA 71105-5639           2625 HARLEM RD, STE 120
                                                                        CHEEKTOWAGA NY 14225-4031




CHARLOTTE CONVENTION CTR             CHURCH, DALLAS WARREN              CIT
C/O SMART CITY NETWORKS              95 CHRISTOPHER ST, APT 7i          21146 NETWORK PLACE
5795 W BADURA AVE, STE 110           NEW YORK NY 10014-6627             CHICAGO IL 60673-1211
LAS VEGAS NV 89118-4724




CITY OF FRANKLIN                     CLARK-EVANS, CAROL P               COBLE, G W II
109 THIRD AVE S, STE 141             1010 MANLEY LN                     5033 OLD HICKORY BLVD
FRANKLIN TN 37064-2562               BRENTWOOD TN 37027-5501            NASHVILLE TN 37218-4020




COBLE, GEORGE WILLIAM III            COLLINS, TIMOTHY                   COMCAST
7620 OLD CHARLOTTE PIKE              6933 GENTRY LN                     PO BOX 530098
NASHVILLE TN 37209-5504              MASON OH 45040-7591                ATLANTA GA 30353-0098




COMER, KEIA                          COMMERCIAL INSUR ASSOC LLC         COMPLETE ANSWERING SERVICE
PO BOX 306003                        103 POWELL CT, STE 100             C/O ANSUR SYSTEMS LLS
NASHVILLE TN 37230-6003              BRENTWOOD TN 37027-5050            5225 KATY FREEWAY, STE 409
                                                                        HOUSTON TX 77007-2252




CONCUR TECHNOLOGIES                  CONWAY-WELCH, COLLEEN              COPY SOLUTIONS
62157 COLLECTIONS CENTER DR          C/O FRANK BUMSTEAD                 4091 MALLORY LANE STE 128
CHICAGO IL 60693-0001                PO BOX 340020                      FRANKLIN TN 37067-4850
                                     NASHVILLE TN 37203-0020




CORK MEDICAL                         COSMAS, RONALD                     COYOTE LOGISTICS LLC
8050 CASTELWAY DR                    1302 GUILES HILL CT                PO BOX 742636
INDIANAPOLIS IN 46250-1915           BRANDON FL 33511-7612              ATLANTA GA 30374-2636




CRAIG, MARGARET C                    CRUMP LAW PC                       CRYSTAL SPRINGS
27 LEXINGTON GREEN                   202 CRESCENT AVE.                  PO BOX 660579
NASHVILLE TN 37215-2457              KENDALVILLE, IN 46755              DALLAS TX 75266-0579




CSI MEDICAL                          DALTON, PAUL                       DARDEN, MATT
170 COMMERCE WAY                     1200 WALD RD                       144 BAIN DR, STE 100
GALLATIN TN 37066-4647               ORLANDO FL 32806-6355              LA VERGNE TN 37086-3642




DAVIS, JEFFREY K III                 DAVIS, PAM                         DELL FINANCIAL SERVICES
1235 BROADGATE DR                    1235 BROADGATE DR                  P O BOX 81577
FRANKLIN TN 37067-6517               FRANKLIN TN 37067-6517             AUSTIN TX 78708-1577




            Case 3:18-bk-04526   Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38     Desc Main
                                          Document      Page 8 of 45
DEMPSEY, KRISSY                     DICKE, JAMES F II                  DIXON, PAUL
PO BOX 743699                       40 S WASHINGTON ST                 1651 TAMMARRON AVE SE
ATLANTA GA 30374-3699               NEW BREMEN OH 45869-1288           GRAND RAPIDS MI 49546-9734




DONNELLEY FINANCIAL SOLUTIONS       DOWNS, DOUG                        DRUG ENFORCEMENT ADMIN
PO BOX 842282                       18723 BROOKSHADE LN                ATTN: REGISTRATION SECTION/ODR
BOSTON MA 02284-2282                LOUISVILLE KY 40245-6222           PO BOX 2639
                                                                       SPRINGFIELD VA 22152-0639




DUDLEY MD, BUNYAN S                 DUDLEY, JONATHAN                   DUNSTAN GROUP LLC (THE)
507 SANDPIPER CIR                   325 IDEAL WAY                      1200 E MOREHEAD ST #140
NASHVILLE TN 37221-4387             CHARLOTTE NC 28203-5618            CHARLOTTE NC 28204-2863




EAG INC                             EATON, KARIN C                     ELCAM MEDICAL INC
PO BOX 604                          2012 25TH AVE S                    2 UNIVERSITY PLAZA, STE 620
NEW CARLISLE IN 46552-0604          NASHVILLE TN 37212-4203            HACKENSACK NJ 07601-6224




ELDRIDGE, WILLIAM C                 ELLSWORTH ADHESIVES                EMERY PHARMA
DBA SURG & AESTHETIC LIGHT          W129 N10825 WASHINGTON DR          1000 ATLANTIC AVE, STE 110
TECHNOLOGIES                        GERMANTOWN WI 53022-4446           ALAMEDA CA 94501-1112
11605 APRILBUD DR
HENRICO VA 23233-8709



ENTREKIN, HUGH                      ESKIND MD, JEFFREY                 ESKIND MD, STEVEN
1432 TYNE BLVD                      416 ELLENSDALE AVE                 2322 GOLF CLUB LN
NASHVILLE TN 37215-4416             NASHVILLE TN 37205-3402            NASHVILLE TN 37215-1155




ET ASSOCIATES                       FED EX                             FELL, KEITH
ATTN: MARY ELLEN SCHRADER           PO BOX 371461                      507 CARONDELET ST
PO BOX 617                          PITTSBURGH PA 15250-7461           MANDEVILLE LA 70448-5002
NEW HARTFORD NY 13413-0617




FELLA, HENRY                        FERGUSON, GARY                     FIRSTBANK
1306 ELIZABETH BLVD                 9233 OLD SMYRNA RD                 211 COMMERCE ST, STE 300
FORT WORTH TX 76110-2516            BRENTWOOD TN 37027-6110            NASHVILLE TN 37201-1810




FISHER, JACK                        FISHER, JEFF                       FISHER, PATRICK
5867 FREDERICKSBURG DR              539 CLOSE LN                       15334 AZRA DR
NASHVILLE TN 37215-4817             NASHVILLE TN 37205-2702            ODESSA FL 33556-1863




FIVE IRON TECHNOLOGIES              FIVE STAR VENTURE FUNDING          FLASHBAY, INC
501 CORPORATE CTR, STE 510          2002 TYNE BLVD                     569 CLYDE AVE, UNIT 500
FRANKLIN TN 37067-6453              NASHVILLE TN 37215-4705            MOUNTAIN VIEW CA 94043-2257




           Case 3:18-bk-04526   Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38      Desc Main
                                         Document      Page 9 of 45
FLATT, STEPHEN F                      FLORIDA PLASTIC SURGERY SOCIETY (THE)   FLOSURE TECHNOLOGIES LLC
1872 SANCTUARY PL                     ATTN SUSAN RUSSELL                      PO BOX 123
MURFREESBORO TN 37128-4924            6300 SAGEWOOD DR STE H255               TARRYTOWN NY 10591-0123
                                      PARK CITY UT 84098-7502




FOLLIN, KATHY                         FREEMAN EXHIBITOR SVCS                  FREIBERG MD, CRAIG
4416 GERALD PL                        PO BOX 660613                           4021 OVERBROOK DR
NASHVILLE TN 37205-3806               DALLAS TX 75266-0613                    NASHVILLE TN 37204-4326




GABRIEL, ALLEN                        GALBRAITH, DOUG                         GDSA LLC
785 NW VALLEY ST                      931 ROLLING MEADOWS RD                  1393 OLD HILLSBORO RD
CAMAS WA 98607-9198                   WAYNESBURG PA 15370-3469                FRANKLIN TN 37069-9132




GEORGIA DEPARTMENT OF REVENUE         GEURIN, CASSANDRA                       GILL, DON
COMPLIANCE DIVISION                   2201 BOWMAN RD                          3011 ARMORY DR, STE 190
ARCS BANKRUPTCY                       FRANKLIN TN 37064-4918                  NASHVILLE TN 37204-3746
1800 CENTURY BLVD NE SUITE 9100
ATLANTA GA 30345-3202



GINGRASS MD, MARY                     GOAD, FRED                              GRAHAM, RITCHEY
1915 STATE ST                         917 STUART LN                           65 BROOKWOOD TER
NASHVILLE TN 37203-2209               BRENTWOOD TN 37027-5823                 NASHVILLE TN 37205-1409




GRAYMAR INVESTORS                     GREATER CINCINNATI WOUND OSTOMY         GRIFFITH, CHARLES B
411 GREAT CIRCLE RD                   ASSOC                                   108 HARDING PL #203
NASHVILLE TN 37228-1403               WEST CHESTER HOSP ATTN: JACKIE BROWN    NASHVILLE TN 37205-3704
                                      7700 HOSPITAL DR, OFFC 4003
                                      WEST CHESTER OH 45069



GRINDSTAFF, EDWARD D                  GROTTING MD, JAMES C                    GROWTHWRIGHT
6210 BELLE RIVE DR                    2610 CALDWELL MILL LN                   ATTN: COLE GRIFFITH
BRENTWOOD TN 37027-5616               BIRMINGHAM AL 35243-1714                301 PLUS PARK BLVD, STE 215
                                                                              NASHVILLE TN 37217-1118




GS1 US INC                            GUTHRIE, STEPHEN D                      HALL, WESLEY
DEPT 781271                           32416 MARIA CT                          937 FALLVIEW TRAIL
PO BOX 7800                           LIVONIA MI 48152-4275                   NASHVILLE TN 37211-6839
DETROIT MI 48278-1271




HANNULA, DON                          HAWS MD, MELINDA                        HEALTHCO SEARCH INTERATIONAL
DEPT CH 19041                         35 ERWIN CT                             C/O BOB HUTCHISON
PALATINE IL 60055-9041                NASHVILLE TN 37205-5006                 879 PINE TREE RED W
                                                                              LAKE ORION, MI 48362




HELL YEAH LLC                         HMP COMMUNICATIONS                      HOLMES, TAYLOR
2518 37TH AVE NE                      70 E SWEDESFORD RD, STE 100             112 WICKHAM CT
ST ANTHONY MN 55421-3632              MALVERN PA 19355-1476                   HENDERSONVILLE TN 37075-4564




            Case 3:18-bk-04526    Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38           Desc Main
                                           Document     Page 10 of 45
HOOPER, JOHN M III                   INGRAM POA, ORIN H                   INGRAM, ORIN H II
4410 GERALD PL                       4400 HARDING RD                      1475 MORAN RD
NASHVILLE TN 37205-3806              NASHVILLE TN 37205-2204              FRANKLIN TN 37069-6301




INNOVATIVE RESOURCE INC              JACKSON, CLAY                        JARAMILLO, ONESIMO
547 MEADOWVIEW DR                    5819 HILLSBORO PKE                   4114 TRINITY LA
WAUCONDA IL 60084-2382               NASHVILLE TN 37215-4601              FRANKLIN TN 37067-7716




JOHJNSON, MAC                        JOHN CHARLES TISHLER +               JOHNSON'S LOCK & KEY
1380 OLD 122ND RD                    WALLER LANSDEN DORTCH & DAVIS PLLC   413 INDEPENDENCE SQ
LEBANON OH 45036-9496                511 UNION STREET STE 2700            FRANKLIN TN 37064-2128
                                     NASHVILLE, TN 37219-1791




JOHNSON, MARC                        JP DISPLAY                           JUNK KING NASHVILLE
1380 OLD 122ND RD                    327 WEST REDBERRY RD                 125 SPACE PARK S
LEBANON OH 45036-9496                DRAPER UT 84020-9513                 NASHVILLE TN 37211-3119




KELLEHER, KATHLEEN                   KERTH, ANDREW                        LBMC TECHNOLOGY SOLUTIONS
6275 JONES RD                        5150 E POINSETTIA DR                 PO BOX 1869
BURLINGTON WI 53105-9049             SCOTTSDALE AZ 85254-4661             BRENTWOOD TN 37024-1869




LIEN, BONNIE                         LIPMAN, LARRY                        LIPMAN, ROBERT
2324 MUSTANG WAY                     5906 HILLSBORO PKE                   411 GREAT CIRCLE RD
SPRING HILL TN 37174-3506            NASHVILLE TN 37215-4604              NASHVILLE TN 37228-1403




LLOYD, MATT                          LOCH COMPANY                         LOUISIANA BD OF DRUGS
PO BOX 251                           PO BOX 92                            12091 BRICKSOME AVE, STE B
THOMPSON STATION TN 37179-0251       ARRINGTON TN 37014-0092              BATON ROUGE LA 70816-2774




LYNCH, TIM                           MANN, CHARLES                        MARTIN INVESTMENT HOLDINGS (SERIES 11)
2125 ANTIGUA DR                      5853 GODWIN RD                       40 BURTON HILLS BLVD, STE 100
LEXINGTON KY 40509-9548              SANTE FE TN 38482                    NASHVILLE TN 37215-6291




MARTIN, CHARLES                      MARY ELIZABETH FRANKLIN REVOCABLE    MASSEY, CINDY
40 BURTON HILLS BLVD, STE 100        TRUST                                PO BOX 751766
NASHVILLE TN 37215-6291              301 BOWLING AVE                      CHARLOTTE NC 28275-1766
                                     NASHVILLE TN 37205-2519




MAXWELL MD, G PATRICK                MCCREARY, PAUL                       MCMAHAN, JOE
C/O FRANK BUMSTEAD                   W140 N9572 FREISTADT RD              219 LEONARD AVE
PO BOX 340020                        GERMANTOWN WI 53022                  NASHVILLE TN 37205-2425
NASHVILLE TN 37203-0020



            Case 3:18-bk-04526   Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38       Desc Main
                                          Document     Page 11 of 45
MEDEXPRESS                               MEDFORD, ZACH                          MEDLINE INDUSTRIES INC
PO BOX 7964                              2211 NORFOLK, STE 403                  LIBERTYVILLE-B02
BELFAST ME 04915-7900                    HOUSTON TX 77098-4051                  1501 HARRIS RD
                                                                                LIBERTYVILLE IL 60048-2433




MEDRIO INC                               MERCY SURGICAL DRESSING GROUP INC.     MICHIGAN SECTION ACOG
PO BOX 398372                            4 ZESTA DR                             C/O KAREN CARTER
SAN FRANCISCO CA 94139-8372              PITTSBURGH PA 15205-9725               3031 W GRAND BLVD, STE 645
                                                                                DETROIT MI 48202-5002




MIDDLE TN ELECTRIC MEMBERSHIP CORP       MIDEAST REGION KY WOCN                 MITCHELL WILLIAMS SELIG GATES PLLC
555 NEW SALEM HWY                        C/O BETH FANGMAN                       425 W CAPITOL AVE, STE 1800
MURFREESBORO TN 37129-3390               3609 GLENCREEK LN                      LITTLE ROCK AR 72201-3527
                                         LOUISVILLE KY 40218-1520




MIXON, JOSH                              MOORE, JANINE E                        MOSS-DUDLEY, LAURIE
PO BOX 13353                             4650 EVERAL LN                         507 SANDPIPER CIR
LEXINGTON KY 40583-3353                  FRANKLIN TN 37064-7723                 NASHVILLE TN 37221-4387




MULLINS, KEITH                           MULRON, TIMOTHY                        MURARI, CHOKSI
301 PLUS PARK BLVD STE 215               717 BRESSLYN RD                        801 DEL RIO PKE APT A12
NASHVILLE TN 37217-1088                  NASHVILLE TN 37205-2601                FRANKLIN TN 37064-4232




MURPHY, SUSAN                            MURRAY, CHRISTIAN                      MY OFFICE SUPPLY
500 DEADERICK ST                         116 HALLIARD DR                        PO BOX 306003
NASHVILLE TN 37242-0001                  EATONTOWN NJ 07724-2182                NASHVILLE TN 37230-6003




NANCE, AMY CROSS                         NATIONAL DISTRIBUTION AND CONTACTING   NATIONAL REGISTERED AGENTS
103 FORREST CROSSING BLVD, STE 205       402 BNA DR STE 500                     2875 MICHELLE ST 100
FRANKLIN TN 37064-5453                   NASHVILLE TN 37217-2551                IRVINE CA 92606-1024




NDC                                      NELSON, MEREDITH B                     NER WOCN
DEPT 169 PO BOX 37904                    2704 TYNE BLVD                         1100 W CENTRE ST
CHARLOTTE NC 28237-7904                  NASHVILLE TN 37215-4532                SHENANDOAH PA 17976-1408




NORTH, DAVID                             NOVACOPY                               NOVASTYLE HEALTH
14142 KINGS FARM CT                      PO BOX 372 DEPT 200                    5999 AVENIDA ENCINAS STE 100
MIDLOTHIAN VA 23113-3766                 MEMPHIS TN 38101-0372                  CARLSBAD CA 92008-4460




O'SHAUGHNESSY MD, KRISTINA               OH BUREAU OF WORKER'S COMPENSATION     OH TREASURER OF STATE
2016 SUNSET HILLS TER                    BWC STATE INSUR FUND                   30 E. BROAD ST 9TH FL
NASHVILLE TN 37215-4709                  PO BOX 89492                           COLUMBUS OH 43215-3461
                                         CLEVELAND OH 44101-6492



           Case 3:18-bk-04526        Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38          Desc Main
                                              Document     Page 12 of 45
OHIO STATE UNIV                           OLK INVESTMENTS LLC                 OWEN, RHONDA
2020 BLANKENSHIP HALL                     3468 W BLUFF AVE                    4113 HELENA BAY CT
901 WOODY HAYES DR                        FRESNO CA 93711-0105                HERMITAGE TN 37076-3151
COLUMBUS OH 43210-4016




PACIFIC BIOLABS                           PAOS                                PARANET CORP SVCS INC
551 LINUS PAULING DR                      PO BOX 10781                        3675 CRESTWOOD PKWY STE 350
HERCULES CA 94547-1830                    GLENDALE AZ 85318-0781              DULUTH GA 30096-5054




PATTERSON INTELLECTUAL PROPERTY LAW       PEACE COMMUNICATIONS LLC            PEARSON, LAURI
PC                                        PO BOX 909                          502 HUNTINGTON RIDGE DR
ROUNDABOUT PLAZA                          CHATTANOOGA TN 37401-0909           NASHVILLE TN 37211-5995
1600 DIVISION ST
NASHVILLE TN 37203-2754



PENSAR MEDICAL LLC                        PHARMACO THERAPY CONSULTANTS LLC    PIONEER MEDICAL INC
684 PARKRIDGE AVE                         101 CREEKSIDE CROSSING RD           PO BOX 92545
NORCO CA 92860-3124                       STE 1700 PMB 389                    NASHVILLE TN 37209-8545
                                          BRENTWOOD TN 37027-1085




PLURIS RESEARCH                           POE, ANTOINE                        PORTER, ROBERT STEPHEN
1254 WINDSONG CT                          2223 KAVANAUGH BLVD                 101 CREEKSIDE CROSSING
BRENTWOOD TN 37027-8487                   LITTLE ROCK AR 72205-3935           STE 1700 PMB 389
                                                                              BRENTWOOD TN 37027-1085




PORTER, STEPHEN                           POWELL, TRACY                       PREMIER HEALTHCARE ALLIANCE LP
127 HABERSHAM RD                          150 3RD AVE S, STE 1100             PO BOX 847650
COLUMBIA TN 38401-5706                    NASHVILLE TN 37201-2037             LOS ANGELES CA 90084-7650




PREMIER HEALTHCARE SOLUTIONS              PRINT WORKS                         PUPELIS, ROB
5882 COLLECTIONS CENTER DR                493 CAVE RD                         2211 NORFOLK STE 403
CHICAGO IL 60693-0058                     NASHVILLE TN 37210-2301             HOUSTON TX 77098-4051




QUILL CORP                                R & B BUILDING MAINTENANCE          R R DONNELLEY
PO BOX 37600                              PO BOX 291652                       7810 SOLUTION CTR
PHILADELPHIA PA 19101-0600                NASHVILLE TN 37229-1652             CHICAGO IL 60677-7008




R&Q                                       REALSCENARIO INC                    REBROVICK, LINDA
2790 MOSSIDE BLVD STE 800                 3745 SAN SIMEON CIR                 5202 CLOSE CIR
MONROEVILLLE PA 15146-2768                WESTON FL 33331-5050                NASHVILLE TN 37205-2716




RED CARPET SELF STORAGE                   REDDY MD, V SREENATH                REHBERG, KYLE
108 WERTHAN CIR                           3513 WOODMONT BLVD                  5370 N HILLBROOKE TRACE
FRANKLIN TN 37064-4019                    NASHVILLE TN 37215-1427             ALPHARETTA GA 30005-7236




           Case 3:18-bk-04526         Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38       Desc Main
                                               Document     Page 13 of 45
REPUBLIC SVCS                            RESCHKE, GARY RICHARD               REYES ORTEGA, AMERELIS
PO BOX 9001099                           7193 25 MILE RD                     7817 HEATON WAY
LOUISVILLE KY 40290-1099                 SHELBY TOWNSHIP MI 48316-1822       NASHVILLE TN 37211-7053




RIDGEFIELD PROPERTIES                    ROBERT HALF EXECUTIVE SEARCH        RODEWALD, ALBERT
515 CHURCH ST, STE 3703                  PO BOX 743295                       4814 BYRD LN
NASHVILLE TN 37219-3009                  LOS ANGELES CA 90074-3295           COLLEGE GROVE TN 37046-9261




ROEHLING, CHAD                           ROLAND'S PHOTOGRAPHY                ROMANO, CRYSTAL
17125 BRUMBELOW RD                       2817 WEST END AVE #126-129          3108 DEERFIELD RIDGE DR
NEEDVILLE TX 77461-1715                  NASHVILLE TN 37203-1453             MCDONALD PA 15057-1503




ROSS, JAY HARDIN                         RUSH FOUNDATION HOSPITAL            SAFE-DRY CARPET CLEANING
4420 GERALD PLACE                        1314 9TH AVE                        133 CITATION CT
NASHVILLE TN 37205-3806                  MERIDIAN MS 39301-4116              BIRMINGHAM AL 35209-6306




SALENE TRUST                             SALESFORCE.COM INC                  SAMRA, TJ
3821 INLET ISLE DR                       PO BOX 203141                       20 FOX FARMS RD
CORONA DEL MAR CA 92625-1603             DALLAS TX 75320-3141                FLORENCE MA 01062-1335




SANTI MD, STEVE F                        SARTORIUS                           SCHWABER MD, MITCHELL
1105 RADNOR GLEN DR                      5 ORVILLE DR                        703 OVERTON PK
BRENTWOOD TN 37027-4135                  BOHEMIA NY 11716-2535               NASHVILLE TN 37215-2451




SCR OF THE WOCN SOCIETY                  SECRETARY OF STATE, DELAWARE        SEEZEN, HANS
ATTN: JANET FIELDS                       DIV OF CORPORATIONS                 1204 SAXON DR
5522 S DELAWARE CT                       PO BOX 5509                         NASHVILLE TN 37215-4408
TULSA OK 74105-7436                      BINGHAMTON NY 13902-5509




SESLER, DEBBIE AND LYNETTE               SHAREFILE                           SHEPARD EXPOSITION SVCS
301 ROSA L PARKS #411                    120 S WEST ST                       1424 HILLS PL
NASHVILLE TN 37203-3581                  RALEIGH NC 27603-1834               ATLANTA GA 30318-2821




SHERRARD ROE VOIGHT & HARBISON PLC       SHIP MY ORDERS INC                  SHIP MY ORDERS INC.
150 3RD AVE S                            1401 POPLAR LANE                    4031 INDUSTRIAL CTR DR STE 705
NASHVILLE TN 37201-2011                  NASHVILLE TN 37210-4519             NORTH LAS VEGAS NV 89030-0231




SHOCK, KAREN                             SIMONSEN, CHRISTOPHER M             SITAR, AMI
682 CR 431                               4013 COPELAND DR                    21304 S FORREST VIEW DR
THORNDALE TX 76577-8752                  NASHVILLE TN 37215-2201             SHOREWOOD IL 60404-8227




           Case 3:18-bk-04526        Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38      Desc Main
                                              Document     Page 14 of 45
SKYLINE EXHIBITOR SOURCE                  SMITH JR, GEORGE D                    SMITH MD, DELL PARKER
144 BAIN DR, STE 100                      1207 NICHOL LN                        1880 FILLMORE AVE N
LAVERGNE TN 37086-3642                    NASHVILLE TN 37205-4419               TWIN FALLS ID 83301-3015




SMITH, DAVID                              SMITH, JOE                            SMITH, JOSHUA
735 EAST IRON HILL RD                     570 GRAND DR NE                       6325 PERCY DR
BURNS TN 37029-5231                       CLEVELAND TN 37312-5066               NASHVILLE TN 37205




SMOOT, DIANN                              SPI                                   ST JUDE CHILDREN'S RESEARCH HOSP
3605 POINCIANA AVE                        LINCOLN TOWER PLAZA STE 505           PO BOX 1000 DEPT 142
READING PA 19605-1555                     524 S 2ND ST                          MEMPHIS TN 38148-0142
                                          SPRINGFIELD IL 62701-1749




STANFORD UNIVERSITY                       STERICYCLE INC                        STEVENS MD, WILLIAM GRANT
PO BOX 44253                              PO BOX 6575                           13455 VENTURA BLVD, STE 208
SAN FRANCISCO CA 94144-4253               CAROL STREAM IL 60197-6575            SHERMAN OAKS CA 91423-6123




STINSON, CARLTON                          STITES & HARBISON PLLC                TIMOTHY J PATTON TRUST
1120 TYNE BLVD                            SUNBTRUST PLAZA                       2100 LONDONDERRY
NASHVILLE TN 37220-1029                   401 COMMERCE ST, STE 800              ANN ARBOR MI 48104-2804
                                          NASHVILLE TN 37219-2490




TITZER, SCOTT                             TN DEPARTMENT OF REVENUE              TN DEPT COMMERCE & INSUR
5520 INDUSTRIAL RD                        TN ATTY GENERAL'S OFFC, BANKR DIV     C/O TN ATTY GENERAL'S OFFC, BANKR D
MOUNT VERNON IN 47620-7200                PO BOX 20207                          PO BOX 20207
                                          NASHVILLE TN 37202-4015               NASHVILLE TN 37202-4015




TN DEPT ENVIRONMENT & CONSERVATION        TN SEC OF STATE                       TRAN, ANTHONY
C/O TN ATTY GENERAL'S OFFC, BANKR D       C/O TN ATTY GENERAL'S OFFC, BANKR D   510 GAY ST, APT 1113
PO BOX 20207                              PO BOX 20207                          NASHVILLE TN 37219-1239
NASHVILLE TN 37202-4015                   NASHVILLE TN 37202-4015




TRAYLOR, KIP                              TRK AESTHETIC CONSULTING              ULINE
9000 MACAULEY LN                          1302 GULLES HILL CT                   PO BOX 88741
NOLENSVILLE TN 37135-4014                 BRANDON FL 33511-7612                 CHICAGO IL 60680-1741




UNIV OF ROCHESTER - CTR FOR EXP           UPS                                   UPS 6Y1855
LEARNING                                  28013 NETWORK PL                      LOCKBOX 577
601 ELMWOOD AVE BOX 709                   CHICAGO IL 60673-1280                 CAROL STREAM IL 60132-0577
ROCHESTER NY 14642-0001




US BANK                                   US STORAGE CTRS                       VATA
TMS-C/M 9581                              7102 BAKERS BRIDGE AVE                308 S SEQUOIA PKWY
PO BOX 70870                              BRENTWOOD TN 37027-7985               CANBY OR 97013-7825
SAINT PAUL MN 55170-9581



           Case 3:18-bk-04526         Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38         Desc Main
                                               Document     Page 15 of 45
VENDORMATE                           VENTRESS DESIGN WORKS               VERASONI
3445 PEACHTREE RD NE STE 300         PO BOX 158544                       271 RT 46 W
ATLANTA GA 30326-1234                NASHVILLE TN 37215-8544             H 202/203
                                                                         FARIFIELD NJ 07004




VESTA                                WALL, BILL                          WEBB, NANCY
5400 W FRANKLIN DR                   845 MIDDLE TENNESSEE BLVD, STE B    715 BELLE MEADE BLVD, APT C-1
FRANKLIN WI 53132-8624               NASHVILLE TN 37205                  NASHVILLE TN 37205-3853




WELTY, TERRI                         WESLYN, JENNIFER                    WETRICH GROUP
468 HUNT DR                          PO BOX 933027                       325 MIRON DR STE 140
LEWISVILLE TX 75067-8204             ATLANTA GA 31193-3027               SOUTHLAKE TX 76092-7829




WILEY JR, DAVID W                    WILEY, MARGARET H                   WILLEMSEN, DONNA
109 CLARENDON AVE                    109 CLAREDON AVE                    11204 AVERY STATION LOOP
NASHVILLE TN 37205-3301              NASHVILLE TN 37205-3301             AUSTIN TX 78717-5052




WILLIAMSON COUNTY TRUSTEE            WILSON, PEGGY                       WITT, BRAD
PO BOX 1365                          2002 ORVILLE DR N                   3791 ROSS PARK DR
FRANKLIN TN 37065-1365               RONKONKOMA NY 11779-7661            BIRMINGHAM AL 35226-6292




WITZENBERGER MD, THOMAS              WOCN                                WODOCK, PETE
901 EAST AMINO REAL, APT 7B          ATTN CHRIS BROWN                    12106 PEBBLEPOINTE PASS
BOAC RATON FL 33432-6373             1120 RTE 73, STE 200                CARMEL IN 46033-9678
                                     MOUNT LAUREL NJ 08054-5113




WOODARD, SARA B                      WOUND CARE EDUCATION INST           WOUND SOURCE
1306 ELIZABETH BLVD                  25828 PASTORAL DR                   KESTREL HEALTH INFORMATION INC
FORT WORTH TX 76110-2516             PLAINFIELD IL 60585-2533            PO BOX 189
                                                                         HINESBURG VT 05461-0189




WOUNDEDUCATORS.COM LLC               WOZNIAK, CHRIS                      WRIGHT, MARK
ATTN LAURIE SWEZEY                   4 SPLIT ROCK RD                     419 PRESTWICK CT
4521 PGA BLVD #508                   PITTSFORD NY 14534-1814             NASHVILLE TN 37205-5016
PALM BCH GARDENS FL 33418-3997




WU, ROY                              YAEGER, WAYNE
2000 POWELL ST STE 1150              3234 RAMBLING HILL CT
EMERYVILLE CA 94608-1866             ALLENWOOD NJ 08720-7024




           Case 3:18-bk-04526    Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38       Desc Main
                                          Document     Page 16 of 45
                               ASSET PURCHASE AGREEMENT

        THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into as
of the ___ day of December, 2018, by and between Phase One Health, LLC (“Buyer”), a Tennessee
limited liability company, and John C. McLemore (“Trustee”), solely in his capacity as Chapter 7
Trustee for Integrated Healing Technologies, LLC (“Debtor”) and Debtor’s bankruptcy estate.

                                     W I T N E S S E T H:

       WHEREAS, on July 9, 2018, Debtor filed a voluntary petition for relief under Chapter 7 of
the United States Bankruptcy Code, 11 U.S.C. § 101 et seq., (the “Bankruptcy Code”) in the U.S.
Bankruptcy Court for the Middle District of Tennessee (the “Bankruptcy Court”) under Case No.
3:18-bk-04526 (the “Bankruptcy Case”);

       WHEREAS, on July 10, 2018, Trustee was appointed the Chapter 7 Trustee for Debtor and
Debtor’s bankruptcy estate; and

       WHEREAS, Trustee desires to sell, and Buyer desires to purchase from Trustee, on the
terms and conditions hereinafter set forth, the Purchased Assets (as hereinafter defined);

        NOW, THEREFORE, in consideration of the mutual covenants and agreements contained
herein, Trustee and Buyer hereby agree as follows:

                                            ARTICLE 1
                                           DEFINITIONS

       1.1     Definitions. Unless otherwise stated in this Agreement, the following terms shall
have the following meanings, the following definitions to be equally applicable to both the singular
and plural forms of any of the terms herein defined:

       “Approvals”: All consents and approvals required or contemplated to be obtained by
Trustee in connection with the Transaction, including, without limitation, the entry of the Sale
Order by the Bankruptcy Court.

        “Buyer Documents”: This Agreement and the other Operative Documents executed and
delivered by Buyer.

         “Claim”: As defined in Section 101(5) of the Bankruptcy Code.

       “Governmental Body”: Any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or foreign.

       “Liabilities”: Any liability, indebtedness, obligation, commitment, expense, guaranty or
endorsement of or by any Person of any type, whether accrued, absolute, contingent, matured,
unmatured or other.

       “Lien”: Any lien, pledge, easement, security interest, option, right of first refusal, interest,
deed of trust, mortgage, encroachment, conditional sales agreement or encumbrance.



4848-9443-7496.5
 Case 3:18-bk-04526       Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38              Desc Main
                                   Document     Page 17 of 45
       “Operative Documents”: This Agreement and all other instruments and documents
executed and delivered by Trustee or Buyer at or before Closing (as hereinafter defined) pursuant to
this Agreement.

        “Person”: An individual, partnership, joint venture, corporation, limited liability company,
bank, trust, unincorporated organization and/or a Governmental Body.

        “Sale Order”: The order of the Bankruptcy Court approving the sale and transfer of the
Purchased Assets (as hereinafter defined) to Buyer, free and clear of all Claims, Liens and
Liabilities other than the Assumed Liabilities (as hereinafter defined) and finding that Buyer is a
“good faith” buyer under Section 363(m) of the Bankruptcy Code.

        “Trustee Documents”: This Agreement and the other Operative Documents executed and
delivered by Trustee.

      “Transaction”: The sale and purchase of the Purchased Assets as contemplated by this
Agreement.

                                      ARTICLE 2
                         PURCHASED ASSETS; ASSUMED LIABILITIES

        2.1      Agreement to Purchase and Sell. On the terms and subject to the conditions of this
Agreement, Trustee agrees to sell, assign, transfer, convey and deliver, or cause to be sold,
assigned, transferred, conveyed or delivered, to Buyer or Buyer’s designee, and Buyer agrees to
purchase from Trustee, free and clear of all Claims, Liens and Liabilities other than Assumed
Liabilities (as hereinafter defined), pursuant to sections 363 and 365 of the Bankruptcy Code, all
Debtor’s assets and all assets of Debtor’s bankruptcy estate including, but not limited to, all
properties, rights, privileges and claims of every kind, nature, character and description, real,
personal and mixed, tangible and intangible, absolute or contingent, wherever located (other than
the Excluded Assets (as hereinafter defined)) (such assets being conveyed are hereinafter
collectively referred to as the “Purchased Assets”). The Purchased Assets include, but are not
limited to, the following:

                   (a)   All inventory, supplies, and raw materials;

                (b)    All equipment, machinery, furniture, fixtures, computer equipment, spare
parts, tools and any other tangible personal property;

               (c)    All purchase orders, accounts, accounts receivable, rights to payment,
promissory notes, documents and instruments, except for the personal property that is currently
located at Colson Auction;

                   (d)   All general intangibles, software and domain names;

             (e)       All investment property including, but not limited to all stock in NovaBay
Pharmaceuticals, Inc. ("NovaBay");

              (f)    All foreign and domestic patents, patent applications, trademarks,
servicemarks, and copyrights including, without limitation, the patents and trademarks described on


4848-9443-7496.5                              -2-
 Case 3:18-bk-04526         Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38         Desc Main
                                     Document     Page 18 of 45
Schedule 2.1(f) hereto, all trade names, domain names and trade secrets, all financial and marketing
business data, pricing and cost information, business and marketing plans, customer and suppliers
lists, licenses, goodwill and all other intangible or intellectual property (the “Intellectual
Property”);

                (g)   All of right, title and interest under the contracts listed on Schedule 2.1(g)
hereto (the “Assigned Contracts”); provided, however, Buyer may in its sole and absolute
discretion to remove any Assigned Contract from Schedule 2.1(g) prior to entry of the Sale Order
and with respect to such Assigned Contract so removed from Schedule 2.1(g), Buyer will have no
liability whatsoever;

               (h)    To the extent assignable, all FDA approvals and/or clearances, and all
permits (including all approvals, authorizations, licenses, orders, registrations, certificates,
variances, exemptions and other similar permits or rights), obtained from any Governmental Body
and all pending applications therefor;

               (i)    Except as provided in Section 2.2 hereof, all rights or causes of action arising
out of occurrences before or after the Closing and related to the Purchased Assets; and

              (j)     Except as provided in Section 2.2 hereof, all books, records, ledgers, files,
documents (including originally executed copies of written contracts), customer and supplier lists,
correspondence, memoranda, forms, lists, documents relating to the Intellectual Property,
advertising and promotional materials, studies, reports, sales and purchase correspondence,
photographs, quality control records and procedures, equipment maintenance records, manuals and
warranty information, research and development files, subject to Trustee’s rights under Section 7.3
hereof.

        2.2     Assets Not to be Conveyed. Notwithstanding Section 2.2, the Purchased Assets
shall not include (the “Excluded Assets”):

              (a)    All claims and causes of action of the estate of Debtor, Trustee and/or the
Debtor’s bankruptcy estate against third parties arising under the provisions of sections 544 through
553 of the Bankruptcy Code;

                (b)     All (i) books and records related to the Excluded Assets and Non-Assumed
Liabilities (as hereinafter defined), (ii) tax returns, tax books and records, and (iii) records relating
to the Bankruptcy Case;

                   (c)   All executory contracts and unexpired leases other than the Assigned
Contracts;

               (d)     Assets, if any, in Debtor’s executive or incentive compensation, bonus,
deferred compensation, pension, profit sharing, savings, retirement, stock option, stock purchase,
group life, health or accident insurance or other employee benefit plans, and all contracts and other
agreements and documents relating to all such plans;

                   (e)   All cash and deposit accounts, if any; and




4848-9443-7496.5                              -3-
 Case 3:18-bk-04526         Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38             Desc Main
                                     Document     Page 19 of 45
                (f)   The Purchase Price (as hereinafter defined) being delivered by Buyer
pursuant to this Agreement.

         2.3       Assumed Liabilities.

               (a)    From and after the Closing, Buyer or Buyer’s designee shall agree to (i)
assume and discharge or perform when due all liabilities and obligations that accrue and are
required to be performed after the Closing Date pursuant to the Assigned Contracts (the “Assumed
Liabilities”).

                (b)    Other than the Assumed Liabilities, neither Buyer nor Buyer’s designee shall
assume or be bound by or be obligated or responsible for any Claims, Liabilities, Liens, duties,
responsibilities, commitments, expenses or obligations of Debtor or Trustee (or which may be
asserted against or imposed upon Buyer as a successor or transferee of Debtor, as an acquirer of the
Purchased Assets, or otherwise as a matter of law) of any kind or nature, whether fixed or
contingent, known or unknown (and including, but not limited to, warranty claims and employee
benefit plan obligations or claims) (the “Non-Assumed Liabilities”).

        2.4    Taxes. Buyer shall not be responsible for any taxes, charges, fees, levies, penalties
or other assessments imposed by any federal, state, territorial, local or foreign taxing authority,
including income, gross receipts, excise, property, sales, transfer, franchise, payroll, withholding,
social security and other taxes including any interest, penalties or additions attributable thereto
(“Taxes”) in connection with, relating to or arising out of the Purchased Assets attributable to
taxable periods, or portions thereof, ending on or before 11:59 p.m. of the day immediately
preceding the Closing, which Taxes shall be a Non-Assumed Liability.

         2.5    Additional Agreements. Without the prior written consent of Buyer, from and after
the date of this Agreement and until the Closing Date, Trustee agrees that Trustee shall not sell,
lease, transfer or dispose of any of the Purchased Assets.

                                      ARTICLE 3
                    PURCHASE PRICE; TRANSFER OF PURCHASED ASSETS

        3.1     Purchase Price. The aggregate purchase price for the Purchased Assets (the
“Purchase Price”) is the sum of One Hundred Seventy-Five Thousand and No/Dollars ($175,000)
to be paid to Trustee in cash at Closing.

       3.3   Transfer of the Purchased Assets. All Purchased Assets shall be transferred to
Buyer or Buyer’s designee in an as-is, where-is condition as of the Closing.

                                             ARTICLE 4
                                             CLOSING

       4.1    Time and Place. The sale and purchase of the Purchased Assets pursuant to this
Agreement (“Closing”) shall occur within five (5) business days after the entry of the Sale Order
(the “Closing Date”).

        4.2     Actions Taken at Closing by Trustee. At Closing, Trustee shall take the following
actions, all of which shall constitute conditions precedent to Buyer’s obligation to close hereunder:

4848-9443-7496.5                               -4-
 Case 3:18-bk-04526          Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38         Desc Main
                                      Document     Page 20 of 45
              (a)    Trustee shall execute and deliver to Buyer or Buyer’s designee the Bill of
Sale, Assignment and Assumption Agreement (the “Bill of Sale”) in the form of Exhibit A hereto;

              (b)    Trustee shall execute and deliver to Buyer or Buyer’s designee the
Assignment of Patents (the “Patent Assignment”) in the form of Exhibit B hereto;

              (c)   Trustee shall execute and deliver to Buyer or Buyer’s designee the
Assignment of Trademarks (the “Trademark Assignment”) in the form of Exhibit C hereto;

                   (d)     Trustee shall deliver to Buyer or Buyer’s designee copies of the Approvals;
and

               (e)     Trustee shall execute and deliver to Buyer or Buyer’s designee such further
assignments, conveyances and other assurances, documents and instruments of transfer, consistent
with the terms of this Agreement, as Buyer or Buyer’s designee may reasonably request.

        4.3    Actions Taken at Closing by Buyer. At Closing, Buyer or Buyer’s designee shall
take the following actions, all of which shall constitute conditions precedent to Trustee’s obligation
to close hereunder:

                   (a)     Buyer or Buyer’s designee shall execute and deliver to Trustee the Bill of
Sale; and

                 (b)     Buyer or Buyer’s designee shall execute and deliver to Trustee such further
certificates, closing statements, instruments, documents and papers, consistent with the terms of this
Agreement, as Trustee may reasonably request.

                                         ARTICLE 5
                         TRUSTEE’S REPRESENTATIONS AND WARRANTIES

        Trustee represents and warrants to Buyer as of the date hereof, and as of the date of Closing,
as follows:

       5.1     Authority. Subject to Bankruptcy Court Approval, Trustee has power and authority
to execute and deliver this Agreement and the other Trustee Documents and to carry out the terms
and obligations hereof and thereof.

        5.2    Execution and Delivery. This Agreement and the other Trustee Documents have
been duly executed by Trustee, and, subject to obtaining the Approvals, constitute valid and binding
obligations of Trustee, enforceable against Trustee in accordance with their respective terms and
conditions.

       5.3    Consents. Subject to obtaining the Approvals, no approval, consent, authorization
or action of or filing with any Governmental Body is required for the execution, delivery or
performance by Trustee of this Agreement or the other Trustee Documents.




4848-9443-7496.5                                -5-
 Case 3:18-bk-04526           Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38         Desc Main
                                       Document     Page 21 of 45
                                   ARTICLE 6
                    BUYER’S REPRESENTATIONS AND WARRANTIES

        Buyer represents and warrants to Trustee as of the date hereof, and as of the date of Closing,
as follows:

       6.1     Organization and Standing. Buyer is a Tennessee limited liability company duly
organized, validly existing and in good standing under the laws of the State of Tennessee.

        6.2     Authority. Buyer and Buyer’s designee have full power and authority (corporate
and otherwise) to execute and deliver this Agreement and all of the other Buyer Documents and to
carry out the terms and obligations hereof and thereof. Buyer and Buyer’s designee have taken all
corporate action necessary to authorize the execution, delivery and performance of this Agreement
and all of the other Buyer Documents.

        6.3    Execution and Delivery. This Agreement and the other Buyer Documents have
been duly executed by Buyer and constitute valid and binding obligations of Buyer, enforceable
against Buyer in accordance with their respective terms and conditions.

       6.4     Consents. No approval, consent, authorization or action of or filing with any
Governmental Body or other third party is required for the execution, delivery or performance by
Buyer of this Agreement or the other Buyer Documents.

                                         ARTICLE 7
                                     BUYER’S COVENANTS

        7.1   Consummation of Agreement. Buyer agrees to use commercially reasonable
efforts to cause the consummation of the Transaction contemplated by this Agreement in
accordance with its terms and conditions.

        7.2    Assumed Liabilities. From and after the Closing Date, Buyer or Buyer’s designee
shall perform and discharge the Assumed Liabilities.

        7.3    Access to Books and Records. From and after the Closing and until the later of one
(1) year from the Closing or the closing of the Bankruptcy Case, Buyer or Buyer’s designee shall
afford Trustee and its representatives reasonable access, during normal business hours, to the
records included in the Purchased Assets. During such period Trustee may, at its expense, make
copies of any such records that Trustee may reasonably need. Neither Buyer nor Buyer’s designee
will be required to keep any such records after the expiration of such period.

                                      ARTICLE 8
                            BUYER’S CONDITIONS PRECEDENT

        Except as may be waived in writing by Buyer, and in addition to the conditions set forth in
Section 4.2 of this Agreement, the obligations of Buyer hereunder are subject to the fulfillment at or
prior to Closing of each of the following conditions:

       8.1    Representations and Warranties. The representations and warranties of Trustee
contained herein shall be true and correct in all material respects as of Closing with the same effect


4848-9443-7496.5                            -6-
 Case 3:18-bk-04526       Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38             Desc Main
                                   Document     Page 22 of 45
as though such representations and warranties had been made on and as of such date.

       8.2    Covenants. Trustee shall have performed and complied with all covenants or
conditions required by this Agreement to be performed and complied with by it on or prior to
Closing.

        8.3     Proceedings. No Governmental Body shall have issued an order, not subsequently
vacated, restraining, enjoining or otherwise prohibiting the consummation of the Transaction. No
Person shall have instituted a proceeding which shall not have been previously dismissed seeking to
restrain, enjoin or prohibit the consummation of the Transaction.

       8.4     Sale Order. The Bankruptcy Court shall have entered the Sale Order and the Sale
Order shall not be subject to any stay.

      8.5    NovaBay. Buyer and NovaBay shall have executed amendments to the Private
Label Agreement dated as of October 24, 2012, as amended by that First Amendment to Private
Label Agreement dated as of July 20, 2013, and that Second Amendment to Private Label
Agreement dated as of October, 2015, in the form previously agreed to by Buyer and NovaBay.

                                        ARTICLE 9
                             TRUSTEE’S CONDITIONS PRECEDENT

        Except as may be waived in writing by Trustee, and in addition to the conditions set forth in
Section 4.3 of this Agreement, the obligations of Trustee hereunder are subject to fulfillment at or
prior to Closing of each of the following conditions:

       9.1     Representations and Warranties. The representations and warranties of Buyer
contained herein shall be true and correct as of Closing with the same effect as though such
representations and warranties had been made on and as of such date.

       9.2    Covenants. Buyer shall have performed and complied with all covenants or
conditions required by this Agreement to be performed and complied with by it on or prior to
Closing.

        9.3     Proceedings. No Governmental Body shall have issued an order, not subsequently
vacated, restraining, enjoining or otherwise prohibiting the consummation of the Transaction. No
Person shall have instituted a proceeding which shall not have been previously dismissed seeking to
restrain, enjoin or prohibit the consummation of the Transaction.

       9.4     Sale Order. The Bankruptcy Court shall have entered the Sale Order and the Sale
Order shall not be subject to any stay.

                                      ARTICLE 10
                            TERMINATION; AMENDMENT; WAIVER

       10.1 Termination. This Agreement and the transactions contemplated hereby may be
terminated, as follows:

                   (a)   at any time prior to the Closing by the mutual consent of Buyer and Trustee;


4848-9443-7496.5                              -7-
 Case 3:18-bk-04526         Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38            Desc Main
                                     Document     Page 23 of 45
              (b)     at any time prior to the Closing by Buyer if Trustee is in breach of any
material covenant, representation, undertaking or warranty;

              (c)     at any time prior to the Closing by Trustee if Buyer is in breach of any
material covenant, representation, undertaking or warranty contained in this Agreement;

                (d)    by either Buyer or Trustee if any court of competent jurisdiction in the United
States of America or other Governmental Body shall have issued an order, decree or ruling or taken
any other action restraining, enjoining or otherwise prohibiting the Transaction, and such order,
decree, ruling or other action shall have been final and non-appealable; or

               (e)      by either Buyer or Trustee if the Closing shall not have occurred by January
31, 2019, provided, however, that no party may terminate this Agreement pursuant to this
subsection (e) if the failure to close by such date is the result of such party’s breach of any material
covenant, representation, undertaking or warranty contained in this Agreement.

         10.2 Effect of Termination.

             (a)     If this Agreement is terminated pursuant to Section 10.1(a), (d) or (e), this
Agreement shall forthwith become void and have no effect without any liability to any party.

               (b)     If this Agreement is terminated pursuant to Section 10.1(b) or 10.1(c), the
terminating party shall have all rights and remedies available at law or in equity.

        10.3 Extension; Waiver. At any time prior to the date of Closing, either party may (a)
extend the time for the performance of any of the obligations or other acts of the non-waiving party,
(b) waive any inaccuracies in the representations and warranties contained herein or in any
document, certificate or writing delivered pursuant hereto by the non-waiving party, or (c) waive
compliance with any of the agreements or conditions contained herein by the non-waiving party.
Any agreement on the part of any party to any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such party.

                                     ARTICLE 11
                            BANKRUPTCY COURT PROCEEDINGS

        11.1 Bankruptcy Court Motions and Orders. Promptly after the execution of this
Agreement by Trustee and Buyer, Trustee shall file a motion in the Bankruptcy Court (the “Sale
Motion”) for the entry of an order approving the terms of this Agreement (the “Sale Order”),
which Sale Motion and Sale Order shall be in form acceptable to Buyer in its reasonable discretion.
Without limiting the foregoing, the Sale Order or other order signed by the Bankruptcy Court shall
include a finding that there are no material defaults with respect to the Assigned Contracts and that
no payments or other actions are owed to the counter-party, or, in the alternative, the payments or
actions necessary to cure any such defaults.

       11.2 Notice. Trustee shall provide notice of any hearing on the Sale Motion or any other
matter before the Bankruptcy Court relating to this Agreement, in each case as required by the
Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the Local Bankruptcy Rules of
the Middle District of Tennessee or as otherwise ordered by the Bankruptcy Court.


4848-9443-7496.5                             -8-
 Case 3:18-bk-04526        Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38             Desc Main
                                    Document     Page 24 of 45
        11.3 Certain Bankruptcy Undertakings by Trustee. From and after the date hereof,
except as ordered by the Bankruptcy Court, consistent with his fiduciary duties and the sale of the
Purchased Assets to a higher bidder, Trustee shall neither take any action, nor fail to take any
action, which action or failure to act would reasonably be expected to (i) prevent or impede the
consummation of the Transaction contemplated by this Agreement in accordance with the terms of
this Agreement; or (ii) result in (A) the reversal, avoidance, revocation, vacating or modification (in
any manner that would reasonably be expected to materially and adversely affect Buyer’s rights), or
(B) the entry of a stay pending appeal.

                                          ARTICLE 12
                                        MISCELLANEOUS

       12.1 Notice. All notices, requests, claims, demands, and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given when delivered in
person, overnight delivery service or by registered or certified mail (postage prepaid, return receipt
requested) to the respective parties as follows:

         Trustee:             John C. McLemore
                              Law Office of John C. McLemore, PLLC
                              2000 Richard Jones Rd., Ste. 250
                              Nashville, TN 37215

         with a copy to:      Phillip G. Young
                              Thompson Burton PLLC
                              One Franklin Park
                              6100 Tower Circle, Suite 200
                              Franklin, TN 37067

         Buyer:               Phase One Health, LLC
                              411 Great Circle Road
                              Nashville, TN 37228
                              Attention: Robert Lipman

         with copy to:        Bradley Arant Boult Cummings LLP
                              1600 Division Street, Suite 700
                              Nashville, TN 37203
                              Attention: E. Berry Holt III

or such other individual and address as shall be supplied in writing to the other parties by any means
specified above.

       12.2 Further Cooperation. Each party shall, at any time and from time to time after
Closing, upon request by the other party and without further consideration, execute and deliver such
instruments of transfer or other documents and take such further action as may be reasonably
required in order to fully consummate the Transaction in accordance with this Agreement or to
carry out and perform any undertaking made by the parties hereunder.

         12.3 Severability. It is expressly understood and agreed that, to the extent permitted by


4848-9443-7496.5                             -9-
 Case 3:18-bk-04526        Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38             Desc Main
                                    Document     Page 25 of 45
applicable law, the provisions hereof are each several from the rest of this Agreement and shall be
fully effective, operative and enforceable even though the remainder of any part of this Agreement
shall be held to be invalid or unenforceable by a court of competent jurisdiction.

       12.4 Amendment. This Agreement may be amended, modified or supplemented only by
an instrument in writing executed by the party against which enforcement of the amendment,
modification or supplement is sought.

         12.5 Assignability. None of the parties shall assign its rights or obligations under this
Agreement, by operation of law or otherwise, in whole or in part, without the prior written consent
of the other party; provided, however, that (i) Buyer may assign its rights and obligations hereunder
to any affiliate of Buyer, and (ii) Buyer may, without consent of any other party, cause one or more
affiliates of Buyer to carry out all or part of the transactions contemplated hereby.

       12.6 Costs and Expenses. Buyer and Trustee shall each be responsible for their own
costs and expenses in connection with the negotiation and execution of this Agreement and other
Operative Documents.

        12.7 Exhibits and Schedules. The Exhibits and Schedules referred to in this Agreement
and attached hereto are and shall be incorporated herein and made a part hereof for all purposes.

        12.8 Sections and Articles. All Sections and Articles referred to herein are sections and
articles of this Agreement, and all Exhibits and Schedules referred to herein are exhibits and
schedules, respectively, attached to this Agreement.

       12.9 Entire Agreement. This Agreement and the other Operative Documents and
instruments executed and delivered by the parties to each other at Closing constitute the full
understanding of the parties, a complete allocation of risks between them and a complete and
exclusive statement of the terms and conditions of their agreement relating to the subject matter
hereof and supersede any and all prior agreements, whether written or oral. There are no
warranties, representations or other agreements between the parties in connection with the subject
matter hereof except as set forth specifically herein. No waiver by either party with respect to any
breach or default or of any right or remedy, and no course of dealing, shall be deemed to constitute
a continuing waiver of any other breach or default or of any other right or remedy, unless such
waiver be expressed in writing signed by the party to be bound. Failure of either party to exercise
any right shall not be deemed a waiver of such right in the future.

       12.10 Headings. Headings as to the contents of particular articles and sections are for
convenience only and are in no way to be construed as part of this Agreement or as a limitation of
the scope of the particular articles or sections to which they refer.

       12.11 Governing Law. Except to the extent inconsistent with the Bankruptcy Code, this
Agreement and the Operative Documents shall be governed by and construed and enforced in
accordance with the laws of the State of Tennessee, without regard to its conflicts of law rules.

       12.12 Jurisdiction. Each of the parties agrees that any proceeding brought to enforce the
rights or obligations of any party under this Agreement or any Operative Document shall be
commenced and maintained in the Bankruptcy Court, and the Bankruptcy Court shall have
exclusive jurisdiction over any such proceeding.

4848-9443-7496.5                           -10-
 Case 3:18-bk-04526       Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38            Desc Main
                                   Document     Page 26 of 45
     12.13 DISCLAIMER. TRUSTEE IS NOT MAKING ANY REPRESENTATIONS OR
WARRANTIES REGARDING THE PURCHASED ASSETS, EXPRESS OR IMPLIED.
WITHOUT LIMITING THE FOREGOING, BUYER ACKNOWLEDGES THAT THE
PURCHASED ASSETS ARE CONVEYED “AS IS”, “WHERE IS” AND “WITH ALL FAULTS”
AND THAT ALL WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE ARE DISCLAIMED. FURTHERMORE BUYER ACKNOWLEDGES
THAT TRUSTEE HAS MADE NO REPRESENTATION OR WARRANTY CONCERNING (I)
ANY USE TO WHICH THE PURCHASED ASSETS MAY BE PUT, (II) ANY FUTURE
REVENUES, COSTS, EXPENDITURES, CASH FLOW, RESULTS OF OPERATIONS,
FINANCIAL CONDITION OR PROSPECTS THAT MAY RESULT FROM THE OWNERSHIP,
USE OR SALE OF THE PURCHASED ASSETS, (III) ANY OTHER INFORMATION OR
DOCUMENTS MADE AVAILABLE TO BUYER OR ITS AFFILIATES OR
REPRESENTATIVES, OR (IV) THE CONDITION OF THE PURCHASED ASSETS.

        12.14 Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the parties and their respective administrators, permitted assigns, and legal representatives.

        12.15 Finders’ Fees. Notwithstanding any other provision of this Agreement to the
contrary, each party hereto shall be solely responsible for the fees of any broker, investment banker
or third party who acted on behalf of such party as a broker or finder in connection with the
Transaction.

        12.16 Parties in Interest. Nothing in this Agreement or any Operative Document,
whether expressed or implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any Persons other than the parties hereto and their respective successors and
permitted assigns, nor is anything in this Agreement intended to relieve or discharge the obligation
or liability of any third Persons to any party to this Agreement, nor shall any provision give any
third Person any right of subrogation or action over or against any party to this Agreement.

       12.17 Counterparts. This Agreement may be executed in counterparts with all signatures
or by counterpart signature pages, and it shall not be necessary that the signatures of all parties be
contained on any one document. Each counterpart shall be deemed an original, but all of them
together shall constitute one and the same instrument. This Agreement may be delivered by
facsimile or by an attachment to email in .pdf or other ordinary digital format.

        12.18 Number. Whenever used in this Agreement, the singular number shall include the
plural and the plural number shall include the singular.

       12.19 Construction. This Agreement has been drafted by all of the parties hereto and
should not be construed against any of the parties hereto.

        12.20 No Consequential Damages. In connection with any breach of this Agreement or
any Operative Document, the parties hereby waive, to the extent permitted by law, any right to
receive or claim any consequential, punitive, special or incidental damages, or any damages other
than, or in addition to, actual damages.

       12.21 Survival of Representations and Warranties. The representations or warranties
made in this Agreement, any Operative Document or any Exhibit or Schedule delivered in
connection with the Transaction shall survive the Closing for a period of six (6) months.

4848-9443-7496.5                           -11-
 Case 3:18-bk-04526       Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38             Desc Main
                                   Document     Page 27 of 45
      12.22 Time of the Essence. Time is of the essence with respect to the transactions
contemplated by this Agreement.



                                [Signature Page Follows]




4848-9443-7496.5                       -12-
 Case 3:18-bk-04526   Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38    Desc Main
                               Document     Page 28 of 45
        IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto to be effective on the date first hereinabove written.




                                                         John C. McLemore, Trustee




                                            PHASE ONE HEALTH, LLC


                                            By

                                            Its




                          Signature Page to Asset Purchase Agreement
Case 3:18-bk-04526   Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38              Desc Main
                              Document     Page 29 of 45
                                            EXHIBIT A

                                       Form of Bill of Sale


                      GENERAL BILL OF SALE AND ASSIGNMENT


       This is a General Bill of Sale and Assignment (this “Agreement”), dated as of ________,
2018, by and between Phase One Health, LLC, a Tennessee limited liability company (“Buyer”),
and John C. McLemore (“Trustee”), solely in his capacity as Chapter 7 Trustee for Integrated
Healing Technologies, LLC (“Debtor”) and Debtor’s bankruptcy estate.

                                             RECITAL

       WHEREAS, this Agreement is being entered into to effect the transactions contemplated
by that certain Asset Purchase Agreement, dated as of December __, 2018, among Buyer and
Trustee (the “Purchase Agreement”).

       NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

        1.    Definitions. All capitalized terms not otherwise defined herein shall have the
respective meanings set forth in the Purchase Agreement.

        2.      Transfer of Purchased Assets. Trustee hereby sells, conveys, transfers, assigns
and delivers to Buyer all of its right, title and interest in and to the Purchased Assets free and
clear of all Claims, Liens and Liabilities other than Assumed Liabilities.

       3.    Assumption of Assumed Liabilities. Buyer hereby assumes and agrees to pay,
perform and discharge the Assumed Liabilities, all in accordance with and subject to the
Purchase Agreement.

       4.      Severability. It is expressly understood and agreed that, to the extent permitted by
applicable law, the provisions hereof are each several from the rest of this Agreement and shall
be fully effective, operative and enforceable even though the remainder of any part of this
Agreement shall be held to be invalid or unenforceable by a court of competent jurisdiction.

       5.     Amendment. This Agreement may be amended, modified or supplemented only
by an instrument in writing executed by the party against which enforcement of the amendment,
modification or supplement is sought.

        6.     Entire Agreement. This Agreement, the Purchase Agreement and the other
Operative Documents constitute the full understanding of the parties, a complete allocation of
risks between them and a complete and exclusive statement of the terms and conditions of their
agreement relating to the subject matter hereof and thereof and supersede any and all prior
agreements, whether written or oral, that may exist between the parties with respect thereto.



                                Exhibit A, Page 1 – Form of Bill of Sale
Case 3:18-bk-04526       Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38            Desc Main
                                  Document     Page 30 of 45
There are no warranties, representations or other agreements between the parties in connection
with the subject matter hereof except as set forth specifically herein or therein.

        7.     Headings. Headings as to the contents of particular articles and sections are for
convenience only and are in no way to be construed as part of this Agreement or as a limitation
of the scope of the particular articles or sections to which they refer.

        8.    Governing Law. Except to the extent inconsistent with the Bankruptcy Code, this
Agreement shall be governed by and construed and enforced in accordance with the laws of the
State of Tennessee, without regard to its conflicts of law rules.

        9.     Jurisdiction. Each of the parties agrees that any proceeding brought to enforce the
rights or obligations of any party under this Agreement shall be commenced and maintained in
the Bankruptcy Court, and the Bankruptcy Court shall have exclusive jurisdiction over any such
proceeding. .

      10.   DISCLAIMER. TRUSTEE IS NOT MAKING ANY REPRESENTATIONS OR
WARRANTIES REGARDING THE PURCHASED ASSETS, EXPRESS OR IMPLIED.
WITHOUT LIMITING THE FOREGOING, BUYER ACKNOWLEDGES THAT THE
PURCHASED ASSETS ARE CONVEYED “AS IS”, “WHERE IS” AND “WITH ALL
FAULTS” AND THAT ALL WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR      PURPOSE   ARE    DISCLAIMED.    FURTHERMORE     BUYER
ACKNOWLEDGES THAT TRUSTEE HAS MADE NO REPRESENTATION OR
WARRANTY CONCERNING (I) ANY USE TO WHICH THE PURCHASED ASSETS MAY
BE PUT, (II) ANY FUTURE REVENUES, COSTS, EXPENDITURES, CASH FLOW,
RESULTS OF OPERATIONS, FINANCIAL CONDITION OR PROSPECTS THAT MAY
RESULT FROM THE OWNERSHIP, USE OR SALE OF THE PURCHASED ASSETS, (III)
ANY OTHER INFORMATION OR DOCUMENTS MADE AVAILABLE TO BUYER OR ITS
AFFILIATES OR REPRESENTATIVES, OR (IV) THE CONDITION OF THE PURCHASED
ASSETS.

        11.     Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the parties and their respective administrators, assigns and legal representatives.

         12     Counterparts. This Agreement may be executed in counterparts with all
signatures or by counterpart signature pages, and it shall not be necessary that the signatures of
all parties be contained on any one document. Each counterpart shall be deemed an original, but
all of them together shall constitute one and the same instrument. This Agreement may be
delivered by facsimile or by and attachment to email in .pdf or other ordinary digital format.

        13      Number. Whenever used in this Agreement, the singular number shall include the
plural and the plural number shall include the singular.

       14      Construction. This Agreement has been drafted by all of the parties hereto and
should not be construed against any of the parties hereto.

               [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



                                Exhibit A, Page 2– Form of Bill of Sale
Case 3:18-bk-04526      Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38            Desc Main
                                 Document     Page 31 of 45
              IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of date first written above.




                                                            John C. McLemore, Trustee




                                               PHASE ONE HEALTH, LLC


                                               By

                                               Its




                     Signature Page to Exhibit A, Page 3 – Form of Bill of Sale
Case 3:18-bk-04526   Doc 91     Filed 01/03/19 Entered 01/03/19 11:42:38                Desc Main
                               Document     Page 32 of 45
                                            EXHIBIT B

                                 Form of Assignment of Patents

                                 ASSIGNMENT OF PATENTS

      This Assignment of Patents (“Assignment”) is executed as of ________, 2018, by John
C. McLemore (“Trustee”), solely in his capacity as Chapter 7 Trustee for Integrated Healing
Technologies, LLC (“Debtor”) and Debtor’s bankruptcy estate in favor of Phase One Health,
LLC (“Assignee”), a Tennessee limited liability company.

        WHEREAS, on July 9, 2018, Debtor filed a voluntary petition for relief under Chapter 7
of the United States Bankruptcy Code, 11 U.S.C. § 101 et seq., (the “Bankruptcy Code”) in the
U.S. Bankruptcy Court for the Middle District of Tennessee (the “Bankruptcy Court”) under
Case No. 3:18-bk-04526 (the “Bankruptcy Case”);

       WHEREAS, on July 10, 2018, Trustee was appointed the Chapter 7 Trustee for Debtor
and Debtor’s bankruptcy estate pursuant to the Order attached as Exhibit A; and

       WHEREAS, on December ___, 2018, the Bankruptcy Court entered its order approving
the Trustee’s sale of various assets to Assignee including, but not limited to, the Patents (as
hereinafter defined) (the “Sale Order”); and

       WHEREAS, a true and exact copy of the Sale Order is attached hereto as Exhibit B;

        NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor by and through the Trustee hereby assigns,
transfers, sells and conveys to Assignee all of Assignor’s right, title and interest in and to the
Patents (as hereinafter defined), together with the exclusive right to enforce the Patents to the full
extent allowable in their applicable jurisdictions in the United States and throughout the world in
the sole name of Assignee, and the exclusive right to sue for and recover for its own use accrued
profits and damages for any and all infringements of the Patents, including, but not limited to,
past infringements.

        For the purpose of public recording the present assignment of rights in foreign
jurisdictions, Trustee agrees to execute all reasonable documents presented to Trustee by
Assignee that are necessary or desirable for effective, perfecting, or recording the assignment of
rights in the applicable foreign patent office, at Assignee’s expense.

       The term “Patents,” as used herein, means the patents and patent applications specified
on Exhibit C attached hereto including any and all reissues, extensions, divisions, continuations
and continuations-in-part and reexaminations thereof.

       This Assignment is executed pursuant to that Asset Purchase Agreement dated October
___, 2018, between Assignor and Assignee.




                            Exhibit B, Page 1– Form of Assignment of Patents
Case 3:18-bk-04526       Doc 91     Filed 01/03/19 Entered 01/03/19 11:42:38              Desc Main
                                   Document     Page 33 of 45
      This Assignment shall inure to the benefit of the heirs, successors and assigns of
Assignee.

         IN WITNESS WHEREOF, Assignor has executed this instrument as of the date stated
above.



                                                            John C. McLemore, Trustee



                                                PHASE ONE HEALTH, LLC


                                                By

                                                Its




                      Signature Page to Exhibit B – Form of Assignment of Patents
Case 3:18-bk-04526      Doc 91     Filed 01/03/19 Entered 01/03/19 11:42:38             Desc Main
                                  Document     Page 34 of 45
                     EXHIBIT A TO ASSIGNMENT OF PATENTS

                                 Appointment of Trustee




                        Exhibit A to Assignment of Patents – Appointment
Case 3:18-bk-04526    Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38   Desc Main
                               Document     Page 35 of 45
                     EXHIBIT B TO ASSIGNMENT OF PATENTS

                                        Sale Order




                        Exhibit B to Assignment of Patents – Sale Order
Case 3:18-bk-04526   Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38   Desc Main
                              Document     Page 36 of 45
                     EXHIBIT C TO ASSIGNMENT OF PATENTS

                                          Patents

          Application No.         Filing Date        Patent No.        Issue Date
          US 11602653             Nov. 21, 2006      7648488           Jan. 19, 2010
          US 12033558             Feb. 19, 2008      8357130           Jan. 22, 2013
          US 12688485             Jan. 14, 2010
          US 13534597             June 27, 2012
          US 14061672             Oct. 23, 2013
          US 14378306             Aug. 12, 2014
          US 14378309             Aug. 12, 2014
          US 14425570             Mar. 3, 2015
          US 14491487             Sept. 19, 2014
          US 15836392             Dec. 8, 2017
          US 15960264             Apr. 23, 2018
          US 15963005             Apr. 25, 2018
          US 29494485             June 20, 2014      D758572           June 7, 2016
          US 60738690             Nov. 21, 2005
          US 60890275             Feb. 16, 2007
          US 61571366             June 27, 2011
          US 61633509             Feb. 13, 2012
          US 61633515             Feb. 13, 2012
          US 61633516             Feb. 13, 2012
          US 61633517             Feb. 13, 2012
          US 61633527             Feb. 13, 2012
          US 61633528             Feb. 13, 2012
          US 61633529             Feb. 13, 2012
          US 61696660             Sept. 4, 2012
          US 61880049             Sept. 19, 2013
          PCT/US06/45036          Nov. 12, 2006
          PCT/US13/58062          Sept. 4, 2013
          PCT/US13/25875          Feb. 13, 2013
          PCT/US13/25901          Feb. 13, 2013
          PCT/US2018/028928       Apr. 23, 2018
          CA 2864414              Aug. 12, 2014
          CA 2864419              Aug. 12, 2014
          EP 2006844464           Sept 30, 2008      2010245           Oct. 14, 2015
          EP 2013749565           Sept. 11, 2014     2814556           Dec. 7, 2016
          EP 2013749574           Sept. 11, 2014     2814532           Apr. 5, 2017




                          Exhibit C to Assignment of Patents-Patents
Case 3:18-bk-04526    Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38               Desc Main
                               Document     Page 37 of 45
                                           EXHIBIT C

                             Form of Assignment of Trademarks

                             ASSIGNMENT OF TRADEMARKS

      This Assignment of Trademarks (“Assignment”) is executed as of _____, 2018, by John
C. McLemore (“Trustee”), solely in his capacity as Chapter 7 Trustee for Integrated Healing
Technologies, LLC (“Debtor”) and Debtor’s bankruptcy estate in favor of Phase One Health,
LLC (“Assignee”), a Tennessee limited liability company.

        WHEREAS, on July 9, 2018, Debtor filed a voluntary petition for relief under Chapter 7
of the United States Bankruptcy Code, 11 U.S.C. § 101 et seq., (the “Bankruptcy Code”) in the
U.S. Bankruptcy Court for the Middle District of Tennessee (the “Bankruptcy Court”) under
Case No. 3:18-bk-04526 (the “Bankruptcy Case”);

      WHEREAS, on July 10, 2018, Trustee was appointed the Chapter 7 Trustee for Debtor
and Debtor’s bankruptcy estate; and

       WHEREAS, on December __, 2018, the Bankruptcy Court entered its order approving
the Trustee’s sale of various assets to Assignee including, but not limited to, the Trademarks (as
hereinafter defined) (the “Sale Order”);

       WHEREAS, a true and exact copy of the Sale Order is attached hereto as Exhibit A;

        NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor hereby assigns, transfers, sells and conveys to
Assignee all of Assignor’s right, title and interest in and to the trademarks described in Exhibit
B attached hereto (the “Trademarks”) together with (a) the goodwill associated therewith and
all registrations, recordings and renewals thereof, (b) all applications in connection therewith,
issued by or filed in a national, state or local governmental authority of any country, and (c) the
exclusive right to sue for and recover for its own use accrued profits and damages for any and all
infringements of the Trademarks, including, but not limited to, past infringements.

       This Assignment is executed pursuant to that Asset Purchase Agreement dated October
___, 2018, between Assignor and Assignee.

      This Assignment shall inure to the benefit of the heirs, successors and assigns of
Assignee.


                                    [signature page to follow]




                         Exhibit C, Page 1 – Form of Assignment of Trademarks
Case 3:18-bk-04526       Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38            Desc Main
                                  Document     Page 38 of 45
         IN WITNESS WHEREOF, Assignor has executed this instrument as of the date stated
above.




                                                               John C. McLemore, Trustee




                      Signature Page to Exhibit B – Form of Assignment of Patents
Case 3:18-bk-04526      Doc 91     Filed 01/03/19 Entered 01/03/19 11:42:38            Desc Main
                                  Document     Page 39 of 45
                EXHIBIT A TO ASSIGNMENT OF TRADEMARKS

                                          Sale Order




                     Exhibit A – Form of Assignment of Trademarks – Sale Order
Case 3:18-bk-04526    Doc 91     Filed 01/03/19 Entered 01/03/19 11:42:38        Desc Main
                                Document     Page 40 of 45
                EXHIBIT B TO ASSIGNMENT OF TRADEMARKS

                                        Trademarks

Serial Number                 Registration No.                   Mark

87192554                      5421077                            REVA

85898211                      4439681                            Integrated       Healing
                                                                 Technologies

85530459                      4617900                            IHT

85530464                      4329182                            IHT PLUS

85530453                      4437095                            Drawing

85530439                      4224783                            Drawing




                       Exhibit B –Assignment of Trademarks-Trademarks
Case 3:18-bk-04526   Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38         Desc Main
                              Document     Page 41 of 45
                                   Schedule 2.1(f)
                               Patents and Trademarks

                                        Patents

          Application No.        Filing Date       Patent No.       Issue Date
          US 11602653            Nov. 21, 2006     7648488          Jan. 19, 2010
          US 12033558            Feb. 19, 2008     8357130          Jan. 22, 2013
          US 12688485            Jan. 14, 2010
          US 13534597            June 27, 2012
          US 14061672            Oct. 23, 2013
          US 14378306            Aug. 12, 2014
          US 14378309            Aug. 12, 2014
          US 14425570            Mar. 3, 2015
          US 14491487            Sept. 19, 2014
          US 15836392            Dec. 8, 2017
          US 15960264            Apr. 23, 2018
          US 15963005            Apr. 25, 2018
          US 29494485            June 20, 2014     D758572          June 7, 2016
          US 60738690            Nov. 21, 2005
          US 60890275            Feb. 16, 2007
          US 61571366            June 27, 2011
          US 61633509            Feb. 13, 2012
          US 61633515            Feb. 13, 2012
          US 61633516            Feb. 13, 2012
          US 61633517            Feb. 13, 2012
          US 61633527            Feb. 13, 2012
          US 61633528            Feb. 13, 2012
          US 61633529            Feb. 13, 2012
          US 61696660            Sept. 4, 2012
          US 61880049            Sept. 19, 2013
          PCT/US06/45036         Nov. 12, 2006
          PCT/US13/58062         Sept. 4, 2013
          PCT/US13/25875         Feb. 13, 2013
          PCT/US13/25901         Feb. 13, 2013
          PCT/US2018/028928      Apr. 23, 2018
          CA 2864414             Aug. 12, 2014
          CA 2864419             Aug. 12, 2014
          EP 2006844464          Sept 30, 2008     2010245          Oct. 14, 2015
          EP 2013749565          Sept. 11, 2014    2814556          Dec. 7, 2016
          EP 2013749574          Sept. 11, 2014    2814532          Apr. 5, 2017




                         Schedule 2.1(f) – Patents and Trademarks
Case 3:18-bk-04526   Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38             Desc Main
                              Document     Page 42 of 45
                                        Trademarks

Serial Number                 Registration No.                      Mark

87192554                      5421077                               REVA

85898211                      4439681                               Integrated       Healing
                                                                    Technologies

85530459                      4617900                               IHT

85530464                      4329182                               IHT PLUS

85530453                      4437095                               Drawing

85530439                      4224783                               Drawing




                         Schedule 2.1(f) – Patents and Trademarks
Case 3:18-bk-04526   Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38            Desc Main
                              Document     Page 43 of 45
                                        Schedule 2.1(g)

                                      Assigned Contracts

Exclusive License Agreement between NovaBay Pharmaceuticals, Inc. and Integrated Healing
Technologies, LLC dated as of November 15, 2017

Private Label Agreement NovaBay Pharmaceuticals, Inc. and Integrated Healing Technologies,
LLC dated as of October 24, 2012, as amended by that First Amendment to Private Label
Agreement dated as of July 20, 2013, and that Second Amendment to Private Label Agreement
dated as of October __, 2015




                                Schedule 2.1(g) – Assigned Contracts
Case 3:18-bk-04526     Doc 91    Filed 01/03/19 Entered 01/03/19 11:42:38        Desc Main
                                Document     Page 44 of 45
               IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        MIDDLE DISTRICT OF TENNESSEE
                                AT NASHVILLE
IN RE:                                   )
                                         )
INTEGRATED HEALING TECHNOLOGIES, LLC, )        Case No: 3:18-bk-04526
                                         )     Chapter 7
                                         )     Judge Mashburn
       Debtor.                           )

                                       ORDER TO SELL PROPERTY

         Upon consideration of the motion of John C. McLemore, Trustee, for authority sell substantially all
assets of this estate to Phase One Health, LLC or its assignee free and clear of all liens, claims and encumbrances,
pursuant to 11 U.S.C. §363 for $175,000.00.

         The Motion and Proposed Order were served on the Debtor, Debtor’s counsel, all creditors and all
parties requesting notice. Each was given twenty-one (21) days to object. No objections have been filed with
the Court;

        And it appearing to the Court that the sale of property will be beneficial to the bankruptcy estate;

        It is hereby

         ORDERED that John C. McLemore, Trustee, is authorized to sell this property pursuant to the
provisions of 11 U.S.C. § 363 free and clear of all liens with the liens that may exist attaching to the proceeds
of the sale.

         It is further ORDERED that the 14 day stay of the sale of this property following the entry of this order
set out in FRBP 6004(h) is hereby WAIVED.

        It is further ORDERED the Trustee will file a report of sale as required by FRBP 6004(f).

        This Order was signed and entered electronically as indicated at the top of this page.

APPROVED FOR ENTRY:

/s/ John C. McLemore, Trustee
John C. McLemore, Trustee
Tn. Bar No. 3430
2000 Richard Jones Rd., Ste. 250
Nashville, TN 37215
(615) 383-9495 (phone)
(615) 292-9848 (fax)
jmclemore@gmylaw.com

                                                        6




Case 3:18-bk-04526            Doc 91     Filed 01/03/19 Entered 01/03/19 11:42:38                     Desc Main
                                        Document     Page 45 of 45
